This case presented the same question and was argued and decided with de Carricarte v. Blanco, ante, page 230.
The mem. of decision is as follows:
“We make the same disposition of this appeal as in the. case of Carricarte v. Jose G. Blanco, argued at the same time herewith.
“ The judgment should be reversed and a new trial ordered; unless the plaintiff consent to reduce his judgment by deducting and striking therefrom three years interest upon the sum of $3,568, found by the referee as the value of his services, in which event, the judgment as thus modified must be affirmed, without costs to either party as against the other upon the appeal to the General Term and to this court.”